Citation Nr: 1104515	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne. 

2.  Entitlement to service connection for skin disability (other 
than chloracne). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously before the Board in August 2010, when it 
was remanded for additional development.

The issue of service connection for skin disability (other than 
chloracne) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chloracne. 


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in July 2004 and October 2010 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on appeal.  
The appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in July 
2004, which was prior to the October 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that the October 2010 VCAA 
notice was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in a November 2010 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the October 2010 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
skin disability claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment, VA treatment records, and a private opinion.  The 
Veteran was afforded a VA examination in September 2010 which is 
fully adequate to allow for appellate review of the chloracne 
issue.  

Chloracne

The Veteran's main contention has been that he suffers from 
chloracne which is related to his active duty service.  The 
record shows that the Veteran had service in Vietnam.  As such, 
exposure to herbicides is presumed, and chloracne is listed as a 
disease which is presumed to be causally related to exposure to 
herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  

VA afforded the Veteran a VA skin examination in September 2010.  
After reviewing the claims file and examining the Veteran, the 
examiner concluded that the Veteran does not in fact suffer from 
chloracne.  Instead, the examiner reported a diagnosis of 
"Actinic/solar keratosis."  

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current chronic disability.  
Although the appellant may testify as to symptoms he perceives to 
be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In other words, although the Veteran may 
believe that he has chloracne, he is not competent to render a 
medical diagnosis.  

The preponderance of the competent evidence is against a finding 
that the Veteran has chloracne.  As such, service connection is 
not warranted for chloracne on any basis. 


ORDER

Entitlement to service connection for chloracne is not warranted.  
To this extent, the appeal is denied. 


REMAND

This matter was previously remanded by the Board in August 2010 
for additional development, featuring a VA examination to 
determine the nature and etiology of the Veteran's claimed skin 
disability.  In connection with that remand, a September 2010 VA 
examination report is now of record.  Significantly, whereas the 
Veteran had previously contended that he suffers from chloracne, 
the September 2010 VA examination report concludes that the 
Veteran does not have chloracne but is rather diagnosed with 
"Actinic/solar keratosis."  The examiner concluded that the 
Veteran's actinic/solar keratosis did not likely manifest during 
active duty military service nor was it likely caused by the 
Veteran's military service.  However, the rationale presented by 
the VA examination report raises new pertinent medical questions 
which the report does not adequately resolve.

The September 2010 VA examination report specifically indicates 
that the Veteran's current skin diagnosis is secondary to 
exposure to sunlight, but it does not address this fact nor 
discuss the Veteran's history of sunlight exposure when 
concluding that the current skin diagnosis is not related to 
service.

Specifically, the September 2010 VA examination report's 
rationale supporting the negative etiology opinion features two 
elements: 1) that the examiner reviewed and considered the 
details of the in-service documented skin symptoms, finding that 
they were not manifestations of the current skin diagnosis, and 
2) that "the Veteran's current skin condition is secondary to 
sun exposure."  The first part of the rationale is clear, in 
that it finds that the in-service symptoms were not 
manifestations of actinic/solar keratosis; this does not attempt 
to address whether the current skin pathology may be otherwise 
causally related to military service.  To the extent that the 
examination report must provide some explained rationale for 
concluding that the current skin pathology is not otherwise 
related to service, the second part of the rationale appears to 
be inadequate.  In this regard, the examiner's statement that the 
current skin disability is secondary to sun exposure does not 
adequately resolve the etiological question, but rather raises 
questions concerning the Veteran's history of sun exposure.

In light of the September 2010 VA examination report's discussion 
of the etiology of the Veteran's claimed skin disability, 
essentially linking it solely to sun exposure,  informed 
appellate adjudication of this service connection issue must be 
able to make a determination concerning the significance of sun 
exposure during the Veteran's military service.  The Board 
believes that the rationale in the September 2010 VA examination 
report is inadequate to support an informed appellate review at 
this time.

The Board considers it reasonable to assume that the Veteran's 
two years of active duty service, including service in Vietnam, 
involved some degree of exposure to sunlight.  The claims file 
does not currently contain any development, evidence, or 
testimony concerning the details of the Veteran's exposure to 
sunlight during service nor over the course of his lifetime; the 
medical significance of sun exposure to the etiology of the 
current skin disability was just recently introduced to the 
record in the September 2010 VA examination report.  The 
September 2010 VA examination report does not otherwise offer any 
explanation or discussion concerning the Veteran's exposure to 
sunlight, nor does it address the etiological significance (or 
lack thereof) of his in-service exposure to the sun with regard 
to his current skin diagnosis.

Thus, the Board has not been provided with any basis for 
evaluating whether or not the Veteran's exposure to the sun 
during his two years of active duty service, including in 
Vietnam, played a pertinent causal role in the development of his 
current skin diagnosis that is secondary to sun exposure.  The 
September 2010 VA examination report indicates that the Veteran's 
current skin diagnosis is secondary to exposure to sunlight, but 
does not address this fact or discuss the Veteran's history of 
sunlight exposure when concluding that the current skin diagnosis 
is not related to service.

The Board observes that the requirements for service connection 
do not mandate that the sole cause of a chronic condition be 
related to service.  Indeed, it is enough that an in-service 
event, potentially including sun exposure, played some causal 
role in the development of the claimed condition.

Accordingly, the case is REMANDED for the following action:

1.  The claims-file should be forwarded to 
the author of the September 2010 VA 
examination report to author an addendum to 
address unanswered questions and clarify the 
information previously presented.  If that 
examiner is available, the examiner should be 
asked to clarify and reconcile the previous 
finding that the Veteran's actinic/solar 
keratosis diagnosis is secondary to sun 
exposure with the finding that it is not 
etiologically related to service (which 
presumably involved some degree of sun 
exposure).  If the September 2010 VA examiner 
is no longer available, the RO should obtain 
the requested opinion from another VA 
examiner after such examiner has reviewed the 
claims file.

The examiner should determine and explain the 
relative likelihood that sun exposure during 
the Veteran's period of active duty military 
service played a causal role in the etiology 
of the Veteran's current actinic/solar 
keratosis diagnosis.  The examiner should 
offer an opinion as to whether it is at least 
as likely as not (a 50% or higher degree of 
probability) that the current actinic/solar 
keratosis is causally related to sun exposure 
during the Veteran's active duty service.

Any additional appropriate development 
required by the examiner, such as contacting 
the Veteran to obtain details concerning his 
history of sun exposure at pertinent times 
before, during, and after service, should be 
attempted by the RO/AMC.

In assessing the relative likelihood as to 
the origin and etiology of the current skin 
diagnosis, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50 percent degree 
of probability) that the disorder is causally 
or etiologically related to the sun exposure 
in service, or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with the 
rationale for any such conclusion set out in 
the report.  If the reviewer finds that in-
service sun exposure played a causal role in 
the development of the skin diagnosis, but 
was not the sole cause, this should be 
clearly and specifically stated and 
explained.

The conclusions presented must be accompanied 
by a rationale, including discussion of any 
facts and evidence concerning any pertinent 
timing and degree of sun exposure in the 
Veteran's history with regard to the likely 
development of his current actinic/solar 
keratosis.

2.  After completion of the above, the RO/AMC 
should review the expanded record and 
readjudicate the issue of service connection 
for skin disability (other than chloracne), 
to specifically included actinic/solar 
keratosis.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


